Dear Mr Fruge:
You have requested the opinion of this office regarding the taxation of video draw poker machines.  Enclosed herewith is a copy of Attorney General's Opinion No. 92-491 which addresses that very issue.
According to that opinion, the purchase, sale or lease, and operation of video draw poker machines and similar devices are exempt from the taxes, fees and licensing of local governmental entities, other than local occupational licenses taxes imposed on the devices, but such devices are not exempt from state taxes, fees and licensing.  The servicing and repair of video draw poker machines and similar devices are not exempt from the taxes, fees and licensing of the state or local governmental entities.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 167n